





SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), is entered into as of
November 16, 2009, by and among Lotus Holdings, LLC (the “Seller”), on the one
hand, and each of the buyers identified on Schedule A attached hereto
(collectively, the “Buyers” and individually, each a “Buyer”).  Each party to
this Agreement is referred to herein as a “Party,” and they are all referred to
collectively as “Parties.”  

RECITALS:

WHEREAS, the Seller is the aggregate owner of 22,378,401 shares (the “Shares”)
of the common stock, $0.001 per share (the “Common Stock”), of V2K
International, Inc., a Colorado corporation (the “Company”), which constitutes
approximately 60.0% of the total outstanding shares of the Common Stock of the
Company immediately prior to the Closing (as defined below); and

WHEREAS, the Seller desires to sell and the Buyers desire to purchase from the
Seller the Shares on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and agreements set forth herein, the Parties hereto
agree as follows:




ARTICLE I

SALE AND PURCHASE OF SHARES

1.1

Incorporation of Recitals.  The provisions and recitals set forth above are
hereby referred to and incorporated herein and made a part of this Agreement by
reference.

1.2

Escrow Agent.  In conjunction with the transactions contemplated herein, the
Parties acknowledge and agree that Frascona, Joiner, Goodman and Greenstein,
P.C. (the “Escrow Agent”), shall serve as escrow agent for the transactions
described herein, pursuant to the terms of an Escrow Agreement (the “Escrow
Agreement”), a copy of which is attached hereto as Exhibit A, which shall be
executed by Seller, Buyers and Escrow Agent simultaneously with the mutual
execution of this Agreement.

1.3

Sale and Purchase of Shares.  Subject to the terms and conditions of this
Agreement, at the Closing, the Seller hereby agrees to sell to Buyers and Buyers
agree to purchase from the Seller the Shares for an aggregate purchase price of
three hundred fifty thousand dollars (US $350,000) (the “Purchase Price”). Upon
the mutual execution of this Agreement, Seller shall deliver to the Escrow Agent
stock certificate(s) evidencing the Shares in negotiable form, duly endorsed in
blank, or with stock transfer powers attached thereto (the “Share
Certificates”), and Buyers have deposited two hundred thousand dollars (US
$200,000) of the Purchase Price (the “Cash Portion”) and a promissory note in
the principal amount of one hundred fifty thousand dollars (US $150,000) with a
maturity date that is 12 months from the Closing Date, a copy of which is
attached hereto as Exhibit B (the “Promissory Note”), in Escrow Agent’s Colorado
Business Bank Holding Trust Account.

1.4

Closing.  The closing of the transactions contemplated by this Agreement (the
“Closing”) shall, unless otherwise agreed to in writing by the Parties, take
place on or before December 11, 2009 (the “Closing Date”).  On the Closing Date,
upon signed written instructions from Seller and Buyers, Escrow Agent shall
deliver the Cash Portion of the Purchase Price (after deducting any funds
advanced by Buyers





Securities Purchase Agreement

Page 1 of 21




--------------------------------------------------------------------------------







pursuant to Section 5.1 herein) and the executed Promissory Note to Seller and
shall deliver the Share Certificates to the Buyers.  On the Closing Date the
Seller shall cause to be delivered to Buyers: (a) resignations of the officers
and directors of the Company and their written appointment of one or more
persons designated by Buyers as successor officers and directors; and all
corporate documents (minutes, resolutions, agreements and contracts), bank
accounts, check books, common seals, memorandum and articles and amendments,
etc.  of the Company.  

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Seller hereby represents and warrants to Buyers that now and as of the
Closing:

2.1

Due Organization and Qualification; Subsidiaries; Due Authorization.  

(a)

The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of formation, with full corporate
power and authority to own, lease and operate its business and properties and to
carry on its business in the places and in the manner as presently conducted.
 The Company is duly qualified and in good standing as a foreign corporation in
each jurisdiction in which the properties owned, leased or operated, or the
business conducted, by it requires such qualification except for any failure to
qualify, which when taken together with all other failures to qualify, is not
likely to have a material adverse effect on the business of the Company.

(b)

Except for the companies identified on Schedule B, the Company does not have,
and has never had, any subsidiaries and does not own, directly or indirectly,
any capital stock, equity or interest in any corporation, firm, partnership,
joint venture or other entity.  The Seller represents and warrants that all of
the Company’s business operations are conducted exclusively through the
companies identified on Schedule B, and other than the business operations
conducted through such subsidiary companies, the Company does not conduct any
business operations.

(c)

Seller is the beneficial owner of the Shares and has sole power and authority
over the disposition of the Shares.  The Shares are free and clear of any liens,
claims, encumbrances, and charges.  The Shares have not been sold, conveyed,
encumbered, hypothecated or otherwise transferred by Seller except pursuant to
this Agreement.  Seller has the legal right to enter into and to consummate the
transactions contemplated hereby and otherwise to carry out its obligations
hereunder, and at Closing, Buyers shall receive good and marketable title to the
Shares free and clear of any liens, claims, encumbrances and charges.  This
Agreement constitutes the valid and binding obligation of Seller.  The
execution, delivery and performance by the Seller of this Agreement does not
violate any contractual restriction contained in any agreement which binds or
affects or purports to bind or affect the Seller.  The Seller is not a party to
any agreement, written or oral, creating rights in respect of any of such Shares
in any third party or relating to the voting of the Shares.  The Seller is not a
party to any outstanding or authorized options, warrants, rights, calls,
commitments, conversion rights, rights of exchange or other agreements of any
character, contingent or otherwise, providing for the purchase, issuance or sale
of any of the Shares, and there are no restrictions of any kind on the transfer
of any of the Shares other than (a) restrictions on transfer imposed by the
Securities Act of 1933, as amended (the “Securities Act”) and (b) restrictions
on transfer imposed by applicable state securities or “blue sky” laws.  

2.2

No Conflicts or Defaults.  The execution and delivery of this Agreement by the
Seller and the consummation of the transactions contemplated hereby do not and
shall not (a) contravene the Articles of Incorporation or By-laws of the Company
or (b) with or without the giving of notice or the passage of time  (i) violate,
conflict with, or result in a breach of, or a default or loss of rights under,
any material





Securities Purchase Agreement

Page 2 of 21







--------------------------------------------------------------------------------







covenant, agreement, mortgage, indenture, lease, instrument, commitment,
arrangement, permit or license to which the Seller or the Company is a party or
by which the Seller or the Company is bound (each a “Contract”), or any
judgment, order or decree, or any federal, state or other statute, law,
ordinance, rule or regulation to which the Seller or the Company is subject,
(ii) result in the creation of, or give any party the right to create, any
mortgage, security interest, lien, charge, easement, lease, sublease, covenant,
option, claim, restriction or encumbrance or any other right or adverse interest
(“Liens”) upon any of the properties or assets of the Company, (iii) terminate
or give any party the right to terminate, amend, abandon or refuse to perform,
any Contract to which the Seller or the Company is a party or by which the
Company’s assets are bound, or (iv) accelerate or modify, or give any party the
right to accelerate or modify, the time within which, or the terms under which,
the Seller or the Company is to perform any duties or obligations or receive any
rights or benefits under any material agreement, arrangement or commitment to
which it is a party.

2.3

Capitalization.  On the Closing Date, the authorized capital stock of the
Company consists of 110,000,000 shares of capital stock, of which 100,000,000
shares are Common Stock, par value $0.001, and 10,000,000 shares are preferred
stock, par value $.001 per share, of which 37,297,336 shares of Common Stock
are, as of the date hereof, issued and outstanding (the “Company Shares”).  The
Company has no issued and outstanding shares of preferred stock.  All of the
Company Shares are duly authorized, validly issued, fully paid and
nonassessable, and have not been issued in violation of any purchase option,
call option, right of first refusal, preemptive right, subscription right, or
any similar right of stockholders.  Other than as disclosed in the Company’s
reports and filings with the SEC or herein, the Company Shares are not, and the
Shares are not and will not be as of the Closing, subject to any preemptive or
subscription right, and there is no outstanding voting trust agreement or other
Contract, agreement, arrangement, option, warrant, call, commitment or other
right of any character obligating or entitling the Company to issue, sell,
redeem or repurchase any of its securities, and there is no outstanding security
of any kind convertible into or exchangeable for the Common Stock of the
Company, nor has the Company, or any of its agents orally agreed to issue any of
the foregoing.  There are no declared or accrued unpaid dividends with respect
to any shares of the Company’s Common Stock.  Other than as disclosed in the
Company’s reports and filings with the SEC or herein, there are no agreements,
written or oral, between the Company and any of its stockholders or among any
stockholders relating to the acquisition (including without limitation rights of
first refusal or preemptive rights), or disposition, or registration under the
Securities Act or voting of the capital stock of the Company, and there are no
outstanding shares of Common Stock that are subject to vesting. The Company has
no capital stock other than the Common Stock authorized, issued or outstanding.

2.4

Financial Statements.  

(a)

SEC Documents. The Seller hereby makes reference to the documents filed with the
United States Securities and Exchange Commission (the “SEC”), as posted on the
SEC’s website, www.sec.gov:  (collectively, the “SEC Documents”) under the
Company’s name.  The SEC Documents constitute all of the documents and reports
that the Company was required to file with the SEC pursuant to the Securities
Act of 1933, as amended (“Securities Act”), and the Securities Exchange Act of
1934, as amended (“Exchange Act”), and the rules and regulations promulgated
thereunder by the SEC.  All the Company Existing Financial Statements included
in the Company’s annual and quarterly reports filed with the SEC (all such
statements being referred to collectively as the “Company Existing Financial
Statements”), together with the notes thereto, have been prepared in accordance
with U.S. generally accepted accounting principles applied on a basis consistent
throughout all periods presented.  These Company Existing Financial Statements
present fairly the financial position of the Company as of the dates and for the
periods indicated.  The books of account and other financial records of the
Company have been maintained in accordance with good business practices.  





Securities Purchase Agreement

Page 3 of 21




--------------------------------------------------------------------------------







(b)

Since the date of the latest Company Existing Financial Statements (the “Most
Recent Date”), there has been no material adverse change in the condition,
financial or otherwise, net worth, prospects or results of operations of the
Company.  Without limiting the foregoing, since the Most Recent Date:

(i)

the Company has not sold, leased, transferred or assigned any of its assets,
tangible or intangible, other than in the ordinary course of business;

(ii)

the Company has not entered into any agreement, Contract, commitment, lease or
license (or series of related agreements, Contracts, commitments, leases and
licenses);

(iii)

no party (including the Company) has accelerated, terminated, modified or
canceled any agreement, Contract, lease or license (or series of related
agreements, Contracts, leases and licenses) to which the Company is a party or
by which the Company or its assets are bound;

(iv)

the Company has not made any capital expenditure (or series of related capital
expenditures) of whatever nature;

(v)

the Company has not made any capital investments in, any loans to, or any
acquisitions of the securities or assets of any other person (or a series of
related capital investments, loans and acquisitions);

(vi)

declared or paid any dividends or made any other distribution to its
stockholders whether or not upon or in respect of any shares of its capital
stock;

(vii)

redeemed or otherwise acquired any shares of its capital stock (except upon the
exercise of outstanding options) or any option, warrant or right relating
thereto;

(viii)

except as disclosed on Schedule C, the Company has not issued any notes, bonds
or other debt securities, or created, incurred, assumed or guaranteed any
liabilities, obligations or indebtedness for borrowed money or capitalized lease
obligation;

(ix)

the Company has not canceled, compromised, waived or released any right or claim
(or series of related rights and claims) or material indebtedness;

(x)

except as disclosed on Schedule C, the Company has not made any loans to, or
entered into any other transactions with, any of its directors, officers, or
employees; and

(xi)

the Company has not committed to do any of the foregoing.

2.5

Further Financial Matters.  The Company does not have any (a) assets of any kind
or (b) liabilities or obligations, whether secured or unsecured, accrued,
determined, absolute or contingent, asserted or unasserted or otherwise, which
are required to be reflected or reserved in a balance sheet or the notes thereto
under generally accepted accounting principles, and which are not reflected in
the Company Existing Financial Statements.  

2.6

Taxes.  The Company has filed all United States federal, state, county, local
and foreign, national, provincial and local returns and reports which were
required to be filed on or prior to the Closing Date hereof in respect of all
income, withholding, franchise, payroll, excise, property, sales, use,
value-added or other taxes or levies, imposts, duties, license and registration
fees, charges, assessments or





Securities Purchase Agreement

Page 4 of 21




--------------------------------------------------------------------------------







withholdings of any nature whatsoever (together, “Taxes”), and has paid all
Taxes (and any related penalties, fines and interest) which have become due
pursuant to such returns or reports or pursuant to any assessment which has
become payable, or, to the extent its liability for any Taxes (and any related
penalties, fines and interest) has not been fully discharged, the same have been
properly reflected as a liability on the books and records of the Company and
adequate reserves therefor have been established.  All such returns and reports
filed on or prior to the date hereof have been properly prepared and are true,
correct (and to the extent such returns reflect judgments made by the Company,
as the case may be, such judgments were reasonable under the circumstances) and
complete in all material respects.  The amount shown on the Company’s most
recent balance sheet in the Company Existing Financial Statements as provision
for taxes is sufficient in all material respects to pay all accrued and unpaid
federal, state, local and foreign taxes for the period then ended and all prior
periods.  No tax return or tax return liability of the Company has been audited
or, is presently under audit.  The Company has not given or been requested to
give waivers of any statute of limitations relating to the payment of any Taxes
(or any related penalties, fines and interest).  There are no claims pending or,
to the knowledge of the Seller, threatened, against the Company for past due
Taxes.  All payments for withholding taxes, unemployment insurance and other
amounts required to be paid for periods prior to the date hereof to any
governmental authority in respect of employment obligations of the Company,
including, without limitation, amounts payable pursuant to the Federal Insurance
Contributions Act, have been paid or shall be paid prior to the Closing and have
been duly provided for on the books and records of the Company and in the
Company Existing Financial Statements.  All such amounts and penalties are set
forth in the Company’s most recent balance sheet in the Company Existing
Financial Statements.

2.7

Liabilities; No Defaults.

(a)

Company Liabilities.  Other than those liabilities disclosed on Schedule C (the
“Company Liabilities”), the Company does not have any obligations or liabilities
of any nature (matured or unmatured, fixed or contingent).

(b)

Except for certain liabilities disclosed on Schedule C, neither the Company,
nor, to the Seller’s knowledge, any other person or entity, is in breach of, or
in default under any Contract, agreement, arrangement, commitment or plan to
which the Company is a party, and no event or action has occurred, is pending or
is threatened, which, after the giving of notice, passage of time or otherwise,
would constitute or result in such a breach or default by the Company or, to the
knowledge of the Seller, any other person or entity.  The Company has not
received any notice of default under any Contract, agreement, arrangement,
commitment or plan to which it is a party, which default has not been cured to
the satisfaction of, or duly waived by, the party claiming such default on or
before the date hereof.

2.8

Real Property.  The Company does not own or lease any real property.  

2.9

Compliance.  

(a)

To the knowledge of the Seller, the Company is not conducting its business or
affairs in violation of any applicable federal, state or local law, ordinance,
rule, regulation, court or administrative order, decree or process, or any
requirement of insurance carriers.  The Company has not received any notice of
violation or claimed violation of any such law, ordinance, rule, regulation,
order, decree, process or requirement.




(b)

To the knowledge of the Seller, the Company is in compliance with all applicable
federal, state, local and foreign laws, rules and regulations.  There are no
claims, notices, actions, suits, hearings, investigations, inquiries or
proceedings pending or, to the knowledge of the Seller, threatened





Securities Purchase Agreement

Page 5 of 21




--------------------------------------------------------------------------------







against the Company, and there are no past or present conditions that the
Company has reason to believe are likely to give rise to any liability or other
obligations of the Company under any circumstances.




2.10

Permits and Licenses.  The Company has all certificates of occupancy, rights,
permits, certificates, licenses, franchises, approvals and other authorizations
as are reasonably necessary to conduct its business and to own, lease, use,
operate and occupy its assets, at the places and in the manner now conducted and
operated.  The Company has not received any written or oral notice or claim
pertaining to the failure to obtain any material permit, certificate, license,
approval or other authorization required by any federal, state or local agency
or other regulatory body, the failure of which to obtain would materially and
adversely affect its business.

2.11

Litigation.

(a)

Other than as disclosed in the Company’s reports and filings with the SEC or
herein, there is no claim, dispute, action, suit, inquiry, proceeding or
investigation pending or, to the knowledge of the Seller, threatened, against or
affecting the business of the Company, or challenging the validity or propriety
of the transactions contemplated by this Agreement, at law or in equity or
admiralty or before any federal, state, local, foreign or other governmental
authority, board, agency, commission or instrumentality, nor has any such claim,
dispute, action, suit, proceeding or investigation been pending or threatened
during the 12 month period preceding the date hereof;

(b)

There is no outstanding judgment, order, writ, ruling, injunction, stipulation
or decree of any court, arbitrator or federal, state, local, foreign or other
governmental authority, board, agency, commission or instrumentality, against or
affecting the business of the Company; and

(c)

Other than as disclosed in the Company’s reports and filings with the SEC or
herein, the Company has not received any written or verbal inquiry from any
federal, state, local, foreign or other governmental authority, board, agency,
commission or instrumentality concerning the possible violation of any law, rule
or regulation or any matter disclosed in respect of its business.

2.12

Articles of Incorporation and By-laws; Minute Books.  Copies of the Company’s
Articles of Incorporation and its By-laws have been provided to the Buyers.
 Such copies of the Articles of Incorporation and By-laws (or similar governing
documents) of the Company, and all amendments to each as provided are true,
correct and complete.  The minute books of the Company as forwarded to the
Buyers contain true, correct and complete records of all meetings and consents
in lieu of meetings of its Board of Directors (and any committees thereof), or
similar governing bodies, since the time of its organization.  The stock books
of the Company as forwarded to the Buyer are true, correct and complete.

2.13

Employee Benefit Plans.  The Company does not maintain, nor has the Company
maintained in the past, any employee benefit plans (“as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)),
or any plans, programs, policies, practices, arrangements or contracts (whether
group or individual) providing for payments, benefits or reimbursements to
employees, officers or consultants of the Company, former employees, officers or
consultants of the Company, their beneficiaries and dependents under which such
employees, officers or consultants, former employees, officers or consultants,
their beneficiaries and dependents are covered through an employment
relationship with the Company, any entity required to be aggregated in a
controlled group or affiliated service group with the Company for purposes of
ERISA or the Internal Revenue Code of 1986 (the “Code”) (including, without
limitation, under Section 414(b), (c), (m) or (o) of the Code or Section 4001 of
ERISA, at any relevant time (“Benefit Plans”).





Securities Purchase Agreement

Page 6 of 21




--------------------------------------------------------------------------------







2.14

Patents; Trademarks and Intellectual Property Rights.  The Company does not own
or possess any patents, trademarks, service marks, trade names, copyrights,
trade secrets, licenses, information, Internet web site(s) or proprietary rights
of any nature.  The business conducted by the Company has not and will not cause
the Company to infringe or violate any of the patents, trademarks, service
marks, trade names, copyrights, mask-works, licenses, trade secrets, processes,
data, know-how or other intellectual property rights of any other person.

2.15

Brokers.  Neither the Company nor the Seller has agreed to or incurred any
obligation or other liability that could be claimed against the Company, Seller
or Buyers or any other person for any finder’s fee, brokerage commission or
similar payment.

2.16

Quotation on OTCBB.  The Company’s Common Stock is currently eligible for
quotation on the OTC Bulletin Board (the “Bulletin Board”), under the symbol
VTOK.OB and the Company has not received any notices that its Common Stock will
not be eligible for quotation on the Bulletin Board.

2.17

Affiliate Transactions.  Except as disclosed on Schedule C, no officer,
director, employee or other affiliate of the Company (or any of the relatives or
affiliates of any of the aforementioned persons) is a party to any agreement,
Contract, commitment or transaction with the Company or affecting the business
of the Company, or has any interest in any property, whether real, personal or
mixed, or tangible or intangible, used in or necessary to the Company which will
subject the Company to any liability or obligation from and after the Closing
Date.

2.18

Compliance.  The Company has complied with the requirements of the Exchange Act
and the Securities Act, and is current in its filings under the Exchange Act and
the Securities Act.

2.19

Filings.  None of the filings made by the Company under the Exchange Act or the
Securities Act contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading.

2.20

Consents.  No consent, waiver, approval, order or authorization of, or
registration, declaration or filing with, any court, administrative agency or
commission or other federal, state, county, local or other foreign governmental
authority, instrumentality, agency or commission (“Governmental Entity”) is
required by or with respect to the Seller in connection with the execution and
delivery of this Agreement and any related agreements to which the Seller is a
party or the consummation of the transactions contemplated hereby and thereby,
except for such consents, waivers, approvals, orders, authorizations,
registrations, declarations and filings as may be required under applicable
securities laws.

2.21

Schedules.  All lists or other statements, information or documents set forth
in, or attached to any Schedule provided pursuant to this Agreement or delivered
hereunder shall be deemed to be representations and warranties by the Seller
with the same force and effect as if such lists, statements, information and
documents were set forth herein.  Any list, statement, document or any
information set forth in, or attached to any Schedule provided pursuant to this
Agreement or delivered hereunder shall not be deemed to constitute disclosure
for the purposes of any other Schedule provided pursuant to this Agreement
unless specific cross reference is made and shall survive after closing.

2.22

Environmental Matters.  The Company has never: (i) operated any underground
storage tanks at any property that the Company has at any time owned, operated,
occupied or leased; or (ii) illegally released any material amount of any
substance that has been designated by any Governmental Entity or by applicable
foreign, federal, state, or local law to be radioactive, toxic, hazardous or
otherwise a danger to health or the environment, including, without limitation,
PCBs, asbestos, petroleum, and





Securities Purchase Agreement

Page 7 of 21




--------------------------------------------------------------------------------







urea-formaldehyde and all substances listed as hazardous substances pursuant to
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended, or defined as a hazardous waste pursuant to the United States
Resource Conservation and Recovery Act of 1976, as amended, and the regulations
promulgated pursuant to said laws), but excluding office and janitorial supplies
properly and safely maintained.

2.23

Representations and Warranties.  The representations and warranties of the
Seller included in this Agreement and any list, statement, document or
information set forth in, attached to any Schedule provided pursuant to this
Agreement or delivered hereunder, are true and complete in all material respects
and do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated herein or therein or necessary to make the
statements contained herein or therein not misleading, under the circumstance
under which they were made and shall survive after closing as set forth herein.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE BUYERS

Each of the Buyers hereby represents and warrants to the Seller, severally and
not jointly, that now and as of the Closing:

3.1

Authority Relative to this Agreement.  Such Buyer has the requisite power and/or
authority to enter into this Agreement and carry out his/her obligations
hereunder.  This Agreement has been duly and validly executed and delivered by
the Buyer and constitutes a valid and binding obligation of the Buyer,
enforceable in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors' rights generally or by general principles of equity.  

3.2

Buyer Representation Regarding the Securities.  Such Buyer understands that the
Shares are “restricted securities” as defined in Rule 144 under the Securities
Act of 1933, and such Buyer is acquiring the Shares as principal for its own
account and not with a view to or for distributing or reselling such Shares or
any part thereof, has no present intention of distributing any of such Shares
and has no arrangement or understanding with any other persons regarding the
distribution of such Shares (this representation and warranty not limiting such
Buyer’s right to sell the Shares pursuant to a registration statement filed
under the Securities Act or otherwise in compliance with applicable federal and
state securities laws).  The Buyer is acquiring the Shares hereunder in the
ordinary course of its business.  The Buyer does not have any agreement or
understanding, directly or indirectly, with any person to distribute any of the
Shares.




3.3

Experience of the Buyer.  Such Buyer, either alone or together with its
representatives, have such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment.  The Buyer is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.




3.4

General Solicitation.  The Buyer is not receiving the Shares as a result of any
advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.





Securities Purchase Agreement

Page 8 of 21







--------------------------------------------------------------------------------










ARTICLE IV

COVENANTS OF THE SELLER




4.1

Resignation and Appointment of the Company’s Officers and Directors.  Effective
as of the Closing Date, or such later date as agreed to between the Buyers and
Seller: (i) the Seller will cause the Company’s officers to resign and be duly
replaced by the Buyer’s designees; and (ii) the Seller will cause the Company’
directors to resign and be duly replaced  by Buyer’s director designees.

4.2

Payment of Company Liabilities. Except for those liabilities set forth on
Schedule D which shall remain as obligations of the Company subsequent to the
Closing Date, on or before the Closing Date, the Seller shall have caused all
other Company Liabilities to have been paid, transferred, or assumed.  To the
extent that Buyer declines to purchase the notes from the individuals to whom
the Schedule D liabilities are owed within six months from date of Closing, the
Seller agrees that it shall cause the Schedule D liabilities to have been paid,
transferred, or assumed.




4.3

Annual Report.  In the event that the Company has not filed its annual report on
Form 10-K with the SEC for the fiscal year ended September 30, 2009 prior to
Closing, Seller shall cause the Company to provide all relevant information to
Buyers for purposes of completing and filing such annual report, and Seller
shall promptly upon request, cause the Company to provide Buyers with any
additional documentation reasonably requested to carry out the completion and
filing of the annual report on Form 10-K for the fiscal year ended September 30,
2009.




4.4

Tax Return.  In the event that the Company has not filed its Tax Return on Form
1120 with the Internal Revenue Service for the fiscal year ended September 30,
2009 prior to Closing, Seller shall cause the Company to provide all relevant
information to Buyers for purposes of completing and filing such Tax Return, and
Seller shall promptly upon request, cause the Company to provide Buyers with any
additional documentation reasonably requested to carry out the completion and
filing of the Tax Return for the fiscal year ended September 30, 2009.




ARTICLE V

COVENANTS OF BUYERS

5.1­

Payment of Certain Company Liabilities Prior to Closing.  Buyers agree that
prior to Closing, pursuant to the terms of the Escrow Agreement, upon written
request by the Seller or the Company, by and through their representative,
Gordon Beckstead, the Escrow Agent shall release a portion of the Cash Portion
of the Purchase Price up to but not to exceed thirty-five thousand dollars (US
$35,000), for the specific purposes of: i) paying the Company’s auditor,
Cordovano and Honeck, LLP, for the purpose of completing the audit of the
Company’s financial statements for the fiscal year ended September 30, 2009; and
ii) paying all fees due and owing to the Company’s transfer agent,
Computershare, Inc.




ARTICLE VI



DELIVERIES & CONDITIONS

6.1

Items to be delivered to the Buyers at the Closing by the Seller.  The Buyers’
obligations to purchase the Shares hereunder is conditioned on the following
closing conditions and deliveries:





Securities Purchase Agreement

Page 9 of 21




--------------------------------------------------------------------------------







(a)

Delivery by the Seller of the following:

(i)

copies of the Company’s Articles of Incorporation and amendments thereto,
By-laws and amendments thereto;

(ii)

all minutes and resolutions of the board of directors and of the stockholders
(and meetings of stockholders) in possession of the Company;

(iii)

stockholder list of the Company;

(iv)

all tax returns in possession of the Company;

(v)

Acknowledgments signed by all Company creditors indicating that, except for the
Company Liabilities listed on Schedule D, all Company Liabilities identified on
Schedule C have been either paid, transferred or assumed by Seller;

(vi)

all applicable schedules hereto;

(vii)

Letters of resignation from the Company’s current officers and directors to be
effective upon Closing and confirming that they have no claim against the
Company in respect of any outstanding remuneration or fees of whatever nature to
be effective upon closing and after the appointments;

(viii)

Executed board resolutions authorizing and approving the actions to be performed
by the Company hereunder and appointing designees of the Buyers as members of
the board of directors or officers of the Company as set forth in Schedule E;

(ix)

A duly executed copy of this Agreement;

(x)

The Share Certificates

(xi)

Good standing and existence certificates for the Company from the State of
Colorado;

(xii)

Executed Certificate of Officers of V2K International, Inc; and

(xiii)

Any other document reasonably requested by the Buyers that the Buyers deem
necessary for the consummation of this transaction.

(b)

The Buyers are satisfied with their due diligence investigation of the Company,
in their sole discretion;

(c)

The Buyers’ designees for the officer and director positions of the Company
shall have been duly appointed; and

(d)

 The representations and warranties set forth in Article 2 of this Agreement
shall be true and correct in all material respects.

6.2

Items to be delivered at Closing by Buyers.  The Seller’s obligations to sell
the Shares hereunder are conditioned on the following closing conditions and
deliveries by the Buyers:

(a)

All applicable exhibits and schedules hereto;





Securities Purchase Agreement

Page 10 of 21







--------------------------------------------------------------------------------







(b)

A duly executed copy of this Agreement;

(c)

Any other document reasonably requested by the Seller that it deems necessary
for the consummation of this transaction;

(d)

The Cash Portion of the Purchase Price; and

(e)

The executed Promissory Note.

ARTICLE VII

TERMINATION

7.1

Termination.  This Agreement may be terminated:

(a)

at any time before, or at, Closing by written notice of the Buyers;

(b)

prior to the Closing by any Party at any time if any provision (including, but
not limited to, the representations and warranties) of this Agreement that is
applicable to or required to be performed by the other Party shall be materially
untrue or shall become incapable of being accomplished or if any conditions set
forth in Article 6 hereof have not been fully satisfied as of the Closing Date;

Upon termination of this Agreement for any reason, in accordance with the terms
and conditions set forth in this paragraph, each Party shall bear its own costs
and expenses.  Any amounts advanced by Buyers pursuant to Section 5.1 shall not
be recoverable from Seller, unless the Agreement was terminated as a result of
Seller’s breach of this Agreement.

ARTICLE VIII

INDEMNIFICATION




8.1

Indemnification.

(a)

Obligation of Seller to Indemnify.  Seller agrees to indemnify, defend and hold
harmless Buyers (and their directors, officers, employees, affiliates,
stockholders, debenture holders, agents, attorneys, successors and assigns) from
and against all losses, liabilities, damages, deficiencies, costs or expenses
(including interest, penalties and reasonable attorneys’ and consultants’ fees
and disbursements) (collectively, “Losses”) based upon, arising out of or
otherwise in respect of any (i) inaccuracy in any representation or warranty of
the Seller contained in this Agreement or (ii) breach by the Seller of any
covenant or agreement contained in this Agreement.

(b)

Obligation of Buyers to Indemnify.  Buyers agree to indemnify, defend and hold
harmless Seller (and its directors, officers, employees, affiliates,
stockholders, debenture holders, agents, attorneys, successors and assigns) from
and against all losses, liabilities, damages, deficiencies, costs or expenses
(including interest, penalties and reasonable attorneys’ and consultants’ fees
and disbursements) (collectively, “Losses”) based upon, arising out of or
otherwise in respect of any (i) inaccuracy in any representation or warranty of
the Buyers contained in this Agreement or (ii) breach by the Buyers of any
covenant or agreement contained in this Agreement.

(c)

Notice and Opportunity to Defend.  (a)  Promptly after receipt by any person
entitled to indemnity under this Agreement (an “Indemnitee”) of notice of any
demand, claim or





Securities Purchase Agreement

Page 11 of 21




--------------------------------------------------------------------------------







circumstances which, with the lapse of time, would or might give rise to a claim
or the commencement (or threatened commencement) of any action, proceeding or
investigation (an “Asserted Liability”) that may result in a Loss, the
Indemnitee shall give notice thereof (the “Claims Notice”) to any other party
(or parties) who is or may be obligated to provide indemnification pursuant to
Section 8.1 (the “Indemnifying Party”).  The Claims Notice shall describe the
Asserted Liability in reasonable detail and shall indicate the amount
(estimated, if necessary and to the extent feasible) of the Loss that has been
or may be suffered by the Indemnitee.

(d)

The Indemnifying Party may elect to compromise or defend, at its own expense and
by its own counsel, any Asserted Liability.  If the Indemnifying Party elects to
compromise or defend such Asserted Liability, it shall within 30 days after the
date the Claims Notice is given (or sooner, if the nature of the Asserted
Liability so requires) notify the Indemnitee of its intent to do so, and the
Indemnitee shall cooperate, at the expense of the Indemnifying Party, in the
compromise of, or defense against, such Asserted Liability.  If the Indemnifying
Party elects not to compromise or defend the Asserted Liability, fails to notify
the Indemnitee of its election as herein provided or contests its obligation to
indemnify under this Agreement, the Indemnitee may pay, compromise or defend
such Asserted Liability and all reasonable expenses incurred by the Indemnitee
in defending or compromising such Asserted Liability, all amounts required to be
paid in connection with any such Asserted Liability pursuant to the
determination of any court, governmental or regulatory body or arbitrator, and
amounts required to be paid in connection with any compromise or settlement
consented to by the Indemnitee, shall be borne by the Indemnifying Party.
 Except as otherwise provided in the immediately preceding sentence, the
Indemnitee may not settle or compromise any claim over the objection of the
Indemnifying Party.  In any event, the Indemnitee and the Indemnifying Party may
participate, at their own expense, in (but the Indemnitee may not control) the
defense of such Asserted Liability.  If the Indemnifying Party chooses to defend
any claim, the Indemnitee shall make available to the Indemnifying Party any
books, records or other documents within its control that are necessary or
appropriate for such defense.




ARTICLE IX

MISCELLANEOUS

9.1

Survival of Representations, Warranties and Agreements.  All representations,
warranties and statements made by a Party in this Agreement or in any document
or certificate delivered pursuant hereto shall survive the Closing Date.  Each
of the Parties hereto is executing and carrying out the provisions of this
Agreement in reliance upon the representations, warranties and covenants and
agreements contained in this Agreement or at the Closing of the transactions
herein provided for and not upon any investigation which it might have made or
any representation, warranty, agreement, promise or information, written or
oral, made by the other Party or any other person other than as specifically set
forth herein.

9.2

Access to Books and Records.  During the course of this transaction through
Closing, the Seller agrees to cause the Company to make available for inspection
all Company corporate books, records and assets, and otherwise afford the Buyers
and their respective representatives, reasonable access to all documentation and
other information concerning the business, financial and legal conditions of the
Company for the purpose of conducting a due diligence investigation thereof.
 Such due diligence investigation shall be for the purpose of satisfying each
Party as to the business, financial and legal condition of the Company for the
purpose of determining the desirability of consummating the proposed
transaction.  The Parties further agree to keep confidential and not use for
their own benefit, except in accordance with this Agreement any information or
documentation obtained in connection with any such investigation.





Securities Purchase Agreement

Page 12 of 21




--------------------------------------------------------------------------------







9.3

Further Assurances.  If, at any time after the Closing, the Parties hereby
mutually agree that any further deeds, assignments or assurances in law or any
other things are necessary, desirable or proper to complete the transactions
contemplated hereby in accordance with the terms of this Agreement or to vest,
perfect or confirm, of record or otherwise, the title to any property or rights
of the Parties hereto, the Parties agree that their proper officers and
directors shall execute and deliver all such proper deeds, assignments and
assurances in law and do all things necessary, desirable or proper to vest,
perfect or confirm title to such property or rights and otherwise to carry out
the purpose of this Agreement, and that the proper officers and directors the
Parties are fully authorized to take any and all such action.

9.4

Notice.  All communications, notices, requests, consents or demands given or
required under this Agreement shall be in writing and shall be deemed to have
been duly given when delivered to, or received by prepaid registered or
certified mail or recognized overnight courier addressed to, or upon receipt of
a facsimile sent to, the Party for whom intended, as follows, or to such other
address or facsimile number as may be furnished by that Party by notice in the
manner provided herein:

If to the Seller:

7853 E. Arapahoe Court

Suite 3100

Centennial, CO 80112

Tel: 303-202-1120

Fax: 303-202-5201




With a copy to:




Dill Dill Carr Stonbraker & Hutchings, PC

Attn: Fay M. Matsukage

455 Sherman St., Suite 300 

Denver CO 80203

Tel: 303-282-4105

Fax: 303-777-3823




If to Buyers:

At the addresses specified on Schedule B




With a copy to:




Frascona, Joiner, Goodman and Greenstein

Attn: Gary S. Joiner, Esq.

4750 Table Mesa Drive

Boulder, Colorado 80305-5575

Tel: 303-494-3000

Fax: 303-494-6309




9.5

Entire Agreement.  This Agreement, the Exhibits and Schedules hereto and any
instruments and agreements to be executed pursuant to this Agreement, set forth
the entire understanding of the Parties hereto with respect to its subject
matter, merges and supersedes all prior and contemporaneous understandings with
respect to its subject matter and may not be waived or modified, in whole or in
part, except by a writing signed by each of the Parties hereto.  No waiver of
any provision of this Agreement in any instance shall be deemed to be a waiver
of the same or any other provision in any other instance.  





Securities Purchase Agreement

Page 13 of 21







--------------------------------------------------------------------------------







Failure of any Party to enforce any provision of this Agreement shall not be
construed as a waiver of its rights under such provision.

9.6

Successors and Assigns.  This Agreement shall be binding upon, enforceable
against and inure to the benefit of, the Parties hereto and their respective
heirs, administrators, executors, personal representatives, successors and
assigns, and nothing herein is intended to confer any right, remedy or benefit
upon any other person.  This Agreement may not be assigned by the Seller except
with the prior written consent of the Buyers.  This Agreement and all of the
obligations of the Seller may be assigned by the Buyers without the prior notice
to the Seller or written consent of the Seller and upon assignment, all of the
rights and obligations of Buyer shall be the rights and obligations of the
Buyers’ designated assignee.

9.7

Governing Law.  This Agreement shall in all respects be governed by and
construed in accordance with the laws of the State of Colorado, USA that are
applicable to agreements made and fully to be performed in such state, without
giving effect to conflicts of law principles.

9.8

Attorneys Fees. If any legal action, arbitration or other proceeding is brought
for the enforcement of this Agreement, or because of any alleged dispute,
breach, default or misrepresentation in connection with any of the provisions of
this Agreement, the successful or prevailing party shall be entitled to recover
reasonable attorneys’ fees and other costs incurred therein, in addition to any
other relief to which it or they may be entitled.  

9.9

Independent Advice.  The Parties acknowledge and agree that the law firm of
Frascona, Joiner, Goodman and Greenstein, P.C., represents only the Buyers in
connection with the preparation of this Agreement and the transactions
contemplated hereby, and has not offered the Seller any advice regarding the
advisability of entering into this Agreement.  Each party executing this
Agreement further acknowledges and agrees that such person:

(a)

Has been advised to retain independent legal, tax, and accounting advice of
their own choosing for purposes of representing their individual interests with
respect to the subject matter hereof;

(b)

Has been given reasonable time and opportunity to obtain such advice; and




(c)

Has obtained such independent advice as they have deemed necessary and
appropriate in the circumstances at his or her own expense.




9.10

Construction.  Headings contained in this Agreement are for convenience only and
shall not be used in the interpretation of this Agreement.  References herein to
Articles, Sections and Exhibits are to the articles, sections and exhibits,
respectively, of this Agreement.  The Schedules hereto are hereby incorporated
herein by reference and made a part of this Agreement.  As used herein, the
singular includes the plural, and the masculine, feminine and neuter gender each
includes the others where the context so indicates.

9.11

Severability.  If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, this Agreement shall be
interpreted and enforceable as if such provision were severed or limited, but
only to the extent necessary to render such provision and this Agreement
enforceable.

9.12

Confidentiality; Public Disclosure.  Each of the parties hereto hereby agrees
that the information obtained pursuant to the negotiation and execution of this
Agreement shall be treated as confidential and not be disclosed to third parties
who are not agents of one of the Parties to this Agreement.





Securities Purchase Agreement

Page 14 of 21







--------------------------------------------------------------------------------







9.13

Notification of Certain Matters.  Each Party shall give prompt notice to the
other of (i) the occurrence or non-occurrence of any event, the occurrence or
non-occurrence of which is likely to cause any representation or warranty of
such party contained in this Agreement to be untrue or inaccurate and (ii) any
failure of such Party to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it hereunder; provided, however,
that the delivery of any notice pursuant to this Section shall not limit or
otherwise affect any remedies available to the Party receiving such notice.
 Further, disclosure pursuant to this Section shall not be deemed to amend or
supplement the Schedules hereto or prevent or cure any misrepresentations,
breach of warranty or breach of covenant.

9.14

Currency.  The parties hereto agree that all monetary amounts set forth herein
are referenced in United States dollars, unless otherwise stated.

9.15

Counterparts.  This Agreement may be executed in counterparts and by facsimile
signatures.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
Party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.
 All such counterparts shall together constitute one and the same instrument.





Securities Purchase Agreement

Page 15 of 21







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the Parties hereto has executed this Agreement as of
the date first set forth above.




SELLER:




LOTUS HOLDINGS, LLC







By:

/s/ Samuel Smith

            Name:     Samuel Smith        

Title:

President
















BUYERS:




[Signatures set forth on Schedule A]





Securities Purchase Agreement

Page 16 of 21




--------------------------------------------------------------------------------







Schedule A

Buyers




Buyers

Consideration

Address

Signature




Fuwaysun Technology, LTD., or Assigns




$350,000




4807 S. Zang Way

Morrison, Colorado 80465




By: /s/Liang Chao Wei














Securities Purchase Agreement

Page 17 of 21







--------------------------------------------------------------------------------







Schedule B

List of Subsidiaries




1.

V2K Window Fashions, Inc.  

2.

V2K Technology, Inc.

3.

V2K Manufacturing, Inc.

4.

Marketing Source International, LLC





Securities Purchase Agreement

Page 18 of 21







--------------------------------------------------------------------------------







Schedule C

Company Liabilities







The following are liabilities and related party transactions entered into after
June 30, 2009:




·

Loan by Gordon Beckstead to V2K International, Inc. in the amount of $5,000 on
November 3, 2009 and accrued interest thereon




·

Loan by Vic Yosha to V2K International, Inc. in the amount of $5,000 on November
3, 2009 and accrued interest thereon







Other liabilities of V2K International, Inc.:




·

Computershare, Inc. - $2,068.66 plus amounts believed to be owed for October and
November 2009 (additional $1,030)

·

Dill Dill Carr Stonbraker & Hutchings, P.C. - $89,177.13

·

Cordovano and Honeck, LLP - $4,388.75

·

Convertible promissory note to Gordon Beckstead dated September 30, 2008 in the
principal amount of $360,413 and accrued interest thereon

·

Convertible promissory note to R.J. Wittenbrink dated September 30, 2008 in the
principal amount of $52,359 and accrued interest thereon

·

Convertible promissory note to Victor J. Yosha dated September 30, 2008 in the
principal amount of $318,681 and accrued interest thereon

·

Demand notes to Gordon Beckstead in the aggregate principal amount of $93,000
and accrued interest thereon

·

Demand notes to Victor J. Yosha in the aggregate principal amount of $90,000 and
accrued interest thereon

·

Demand notes to R.J. Wittenbrink in the aggregate principal amount of $$25,001
and accrued interest thereon



































Securities Purchase Agreement

Page 19 of 21







--------------------------------------------------------------------------------







Schedule D

Remaining Company Liabilities







$160,000 owed to Gordon E. Beckstead, Victor J. Yosha and R.J. Wittenbrink
pursuant to convertible promissory notes dated September 30, 2008 and due June
30, 2009; secured by assets of V2K Technology, Inc.









































































































































Securities Purchase Agreement

Page 20 of 21







--------------------------------------------------------------------------------







Schedule E

List of Officers and Directors







Officers to be Appointed upon Closing:







Liang Chao Wei, Chief Executive Officer, President




Hu Yue Quan, Chief Financial Officer, Treasurer




Mo Xue Mei, Secretary







Directors to be Appointed upon Closing:







Liang Chao Wei




Mo Xue Mei




Stan Battat




Steve Clevett




Robert McGuire



































ENDNOTES



















































































Securities Purchase Agreement

Page 21 of 21





